Case 1:20-cr-00093-NONE-SKO Document 153 Filed 09/03/21 Page 1 of 1

“SAO 154 (10/03) Substituaan of Attomey LEB.

UNITED STATES DISTRICT COURT

 

 

 

 

 

Eastern District of al Q 02 |
ey FASTER, US Disy, OS TRC
United States CONSENT ORDER GRANTING OF cA Lat
Plaintiff (s), SUBSTITUTION OF ATTORNEY o> cy
Vv,
Maximiliano Rios Ruiz CASE NUMBER: 1-20-CR-00093
Defendant (s),
Notice is hereby given that, subject to approval by the court, Maximiliano Rios Ruiz substitutes
(Party (s) Name)
Jane A. Boulger , State Bar No. 207977 as counsel of record in

 

(Name of New Attorney)

place of | Richard Bechwate

 

(Name of Attorney (s) Withdrawing A ppearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Office of Jane A. Boulger
Address: 2014 Tulare Street, Ste, 207 Fresno, CA 93721
Telephone: (559) 216-0404 Facsimile

 

 

fi-Mail (Optional): _jab@fights4justice.com

 

 

 

 

I consent to the above substitution. i 48 if
Date: i 8/17/2021 MM ! ile ge at é iy Su Etim
"(Signature of Party (s))

T consent to being substituted.

Date: Ve Bath eA ae - fe-

(Signature of Former Atto:

  
 

J consent to the above substitution.

 

 

 

 

Date: 8/17/2021 7
fr iT
The substitution of attomey is hereby approved and so ORDERED.
Date: al2 Ia ee ? oe *
| / cr as

[Note: A separate consent order of substitution must be filed by cach new attorney wishing to enter an appearance.|
